DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1.    	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims

3.    	Claims 1 -20 are pending. Claims 1, 8, and 15 are in independent forms.

Priority
4.   	 No foreign priority has been claimed.

Information Disclosure Statement

5.    	No information disclosure statements (IDS's) submitted in these application.
Drawings

6.    	The drawings filed on 06/07/2019 are accepted by the examiner.


Response to Arguments
7.    	 Applicant's arguments filed 21 October 2021 have been fully considered however they are moot due to new grounds of rejection below initiated by applicant’s amendment.


Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4-13, and 15-19 of U.S. Patent No. 10,362,196 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the U.S. Patent No. 10,362,196 B2 contains every element of claims of the instant application. A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 
Claims 1, 8, and 15 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1, 8, and 15 of U.S. Patent No. 10,362,196 B2 in view of Kim (US Patent Application Publication No 2006/0200568 A1), further in view of Wang (US Patent Application Publication No 2007/0239631 A1) further in view of Schwab (US Patent Application Publication No. 2004/0250083). The dependent claims are rejected because of their dependency on independent claim.
This is a non-provisional non-statutory obviousness type double patenting rejection because the conflicting claims have been patented.


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US Patent Application Publication No. 2006/0200568 (hereinafter Kim) in view of Minato US Patent Application Publication No. 2007/0192424 (hereinafter Minato) in further view of Shon US Patent Application Publication No. 2007/0178918 (hereinafter Shon) in further view of Wang US Patent Application Publication No. 2007/0239631 (hereinafter Wang).
Regarding claim 1, Kim discloses a method of securely communicating text between a first computing device (Fig.1, sender’s terminal) and a second computing device (Fig. 1, recipient’s terminal) comprising: 
“receiving one or more text messages at the first computing device” (see Kim par. 0005, SMS (Short Message Service) messages (i.e., text messages) are created, transmitted and received in a mobile communication network between mobile terminals via a base station);  
 Kim does not explicitly discloses converting the one or more text messages into an one or more image file in an image file format, wherein text of the one or more text messages is not depicted as text in the image file and, unless converted, the one or more image files do not convey information about the one or more text messages content.
However, in analogues art, Minato discloses converting the one or more text messages into one or more image file in an image file format, wherein text of the one or more text messages is not depicted as text in the image file and, unless converted, the one or more image files do not convey information about the one or more text messages content (see Minato par. 0061, The text image conversion library module 71 converts text data into an image formed of a bitmap. The marking service module 72 converts text data into an image code and obtains text data from the image code. The image code is, for example, a two-dimensional barcode such as a QR code and a one-dimensional barcode); 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Minato into the system of Kim in order to include a marking application software obtains text data to be converted into an image code and requests the marking service module to convert the text data into an image code (see Minato par. 0067).  

However, in analogues art, Shon discloses transmitting a notification to the second computing device (see Shon par. 0017, managing a receipt notification message including receipt of the short message and address information containing the converted image data to be sent to a receiver of the short message via the second communication provider system, and the receiver receives the receipt notification message and accesses the address information containing the image data by means of an affirmative response to the receipt notification message to read the image data).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Shon into the system of Kim and Minato in order to transmit receipt information of the image data to the receiving communication terminal via a second communication provider system as a receipt notification message (see Shon par. 0032).  
“receiving a request for access to message content from the second computing device, and, thereafter, converting one or more image files into text” (Kim in Abstract discloses the MMS compliant image format allows a recipient to properly receive messages even though the recipient mobile terminal does not fully support the displaying of certain SMS special characters, emoticons, or the like); but Kim in view of  Minato in further view of Shon does not explicitly discloses converting one or more image files into text. 
However, in analogues art, Wang discloses converting one or more image files into text (see Wang Abstract, par. 0034, a Common Sense Augmented Translation (CSAT) server, or similar network entity, may be configured to receive a graphical image string and convert it into a text message). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Wang into the system of Kim, Minato, and  

Regarding claim 2, Kim in view of Minato in further view of Shon in further view of Wang discloses the method of claim 1, 
 Kim further discloses receiving an image file format selection at the first computing device, the image file format selection identifying the image file format, wherein the one or more image files resulting from the conversion of the one or more text messages are in the image file format (see Kim pars. 0019, 0034, the present invention may provide a simple procedure for activating the message format conversion, by allowing the user to select a particular key or button provided on a keypad or other portion of the mobile terminal, or to select a soft key option displayed on the display screen of the mobile terminal. After prompting the user as to whether message format conversion should be performed, the user can simple press a button or choose a graphical icon to initiate the message format conversion procedure).

Regarding claim 3, Kim in view of Minato in further view of Shon in further view of Wang discloses the method of claim 1, 
Shon further discloses encrypting the image file at the first computing device (see Shon par. 0032, the first system 104 encodes the short message, and the short message is transmitted to a second system 105 via a network. The second system 105 decodes the encoded short message, converts the decoded short message into a short message formed of text data and processes the converted short message, thereby generating image data).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Shon into the system of Kim and Minato in  

Regarding claim 4, Kim in view of Minato in further view of Shon in further view of Wang discloses the method of claim 1, 
 Wang further discloses wherein the one or more image files are converted into text by the first computing device (see Wang par. 0034, the CSAT server and/or the electronic device may similarly be capable of translating or converting a text message generated by a user in the typical fashion into a graphic SMS or MMS message, IM, E-mail, or the like, (i.e., a string of graphical images and text)). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Wang into the system of Kim, Minato, and Shon in order to provide a common sense augmented translation of the combined graphics can be performed in order to convert the graphical image string into a text message (see Wang par. 0005).  

Regarding claim 5, Kim in view of Minato in further view of Shon in further view of Wang discloses the method of claim 4, 
 Wang further discloses transmitting the text from the first computing device to the second computing device (see Wang pars. 0046-0047, the process begins at Step 401 where a user generates a text message, for example, by typing in the message using his or her electronic device keypad. The next step is to transmit the text message to the intended recipient. (Step 402). Note, of course, that this step would not be performed at this point in the process, where the party transmitting the message is the party with the capability and desire to translate the text message into a graphical image string since the party transmitting the message would already have performed the translation).
 

Regarding claim 6, Kim in view of Minato in further view of Shon in further view of Wang discloses the method of claim 1, 
 Wang further discloses transmitting the image file from the first computing device to the second computing device, wherein the one or more image files are converted into text by the second computing device (see Wang par. 0016, the system further includes a network entity, wherein the electronic device is further configured to transmit the graphical image string and the network entity is configured to receive the graphical image string from the electronic device and to translate the graphical image string into a text message). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Wang into the system of Kim, Minato, and Shon in order to provide a common sense augmented translation of the combined graphics can be performed in order to convert the graphical image string into a text message (see Wang par. 0005).  

Regarding claim 7, Kim in view of Minato in further view of Shon in further view of Wang discloses the method of claim 1, 
 Wang further discloses wherein the one or more text messages are received via a keyboard of the first computing device (see Wang pars. 0010, 0045, 0063, a user may wish to input a text message and then have that text message translated into a graphical image string prior to being communicated to the intended recipient. Alternatively, the party receiving a text message may desire to have the text message he or she received translated into a graphical image string (i.e., the translation may be performed at either the transmitting or the receiving end of the communication)). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Wang into the system of Kim, Minato, and Shon in order to provide a common sense augmented translation of the combined graphics can be performed in order to convert the graphical image string into a text message (see Wang par. 0005).  

Regarding claim 8, Kim discloses a non-transient storage medium comprising instructions that, when executed, cause one or more processors to: 
“receive one or more text messages from a user” (see Kim par. 0005, SMS (Short Message Service) messages (i.e., text messages) are created, transmitted and received in a mobile communication network between mobile terminals via a base station);  
Kim does not explicitly discloses convert the one or more text messages into one or more image files in an image file format, wherein text of the one or more text messages is not depicted as text in the image file and, unless converted, the one or more image files do not convey information about the one or more text messages content.
However, in analogues art, Minato discloses convert the one or more text messages into one or more image file in an image file format, wherein text of the one or more text messages is not depicted as text in the image file and, unless converted, the one or more image files do not convey information about the one or more text messages content (see Minato par. 0061, The text image conversion library module 71 converts text data into an image formed of a bitmap. The marking service module 72 converts text data into an image code and obtains text data from the image code. The image code is, for example, a two-dimensional barcode such as a QR code and a one-dimensional barcode); 
 
Kim and Minato does not explicitly discloses transmit a notification to a remote recipient.
However, in analogues art, Shon discloses transmit a notification to a remote recipient (see Shon par. 0017, managing a receipt notification message including receipt of the short message and address information containing the converted image data to be sent to a receiver of the short message via the second communication provider system, and the receiver receives the receipt notification message and accesses the address information containing the image data by means of an affirmative response to the receipt notification message to read the image data).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Shon into the system of Kim and Minato in order to convert the decoded short message into a short message formed of text data and processes the converted short message, thereby generating image data (see Shon par. 0032).  
“receive a request for access to message content and, thereafter, convert the one or more image files into text” (Kim in Abstract discloses the MMS compliant image format allows a recipient to properly receive messages even though the recipient mobile terminal does not fully support the displaying of certain SMS special characters, emoticons, or the like); but Kim in view of Minato in further view of Shon does not explicitly discloses convert one or more image files into text. 
However, in analogues art, Wang discloses convert one or more image files into text (see Wang Abstract, par. 0034, a Common Sense Augmented Translation (CSAT) server, or similar network entity, may be configured to receive a graphical image string and convert it into a text message). 
 
 
Regarding claim 9, Kim in view of Minato in further view of Shon in further view of Wang discloses the non-transient storage medium of claim 8, 
Kim further discloses wherein the instructions, when executed, cause the one or more processors to receive an image file format selection, the image file format selection identifying the image file format, wherein the one or more image files resulting from the conversion of the one or more text messages are in the image file format (see Kim pars. 0019, 0034, the present invention may provide a simple procedure for activating the message format conversion, by allowing the user to select a particular key or button provided on a keypad or other portion of the mobile terminal, or to select a soft key option displayed on the display screen of the mobile terminal. After prompting the user as to whether message format conversion should be performed, the user can simple press a button or choose a graphical icon to initiate the message format conversion procedure).

Regarding claim 10, Kim in view of Minato in further view of Shon in further view of Wang discloses the non-transient storage medium of claim 8, 
Shon further discloses wherein the instructions, when executed, cause the one or more processors to encrypt the one or more image files (see Shon par. 0032, the first system 104 encodes the short message, and the short message is transmitted to a second system 105 via a network. The second system 105 decodes the encoded short message, converts the decoded short message into a short message formed of text data and processes the converted short message, thereby generating image data).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Shon into the system of Kim and Minato in order to convert the decoded short message into a short message formed of text data and processes the converted short message, thereby generating image data (see Shon par. 0032).  

Regarding claim 11, Kim in view of Minato in further view of Shon in further view of Wang discloses the non-transient storage medium of claim 8, 
Kim further discloses wherein the instructions, when executed, cause the one or more processors to store the one or more image files on one or more storage devices (see Kim par. 0040, Once the MMS compliant photograph resulting from conversion of the message has been generated, upon a user's setup, such photograph may be stored in a memory (e.g., photo album database) of the mobile terminal).

Regarding claim 12, Kim in view of Minato in further view of Shon in further view of Wang discloses the non-transient storage medium of claim 8, 
Kim further discloses wherein the instructions, when executed, cause the one or more processors to transmit the one or more images to the remote recipient (see Kim par. 0042, When the user sets an option for photograph sending, the stored photograph is attached to an MMS (Multimedia Message Service) message, and the MMS message is transmitted to at least one recipient phone number or e-mail address (S280)). 
Regarding claim 13, Kim in view of Minato in further view of Shon in further view of Wang discloses the non-transient storage medium of claim 8, 
Wang further discloses wherein the instructions, when executed, cause the one or more processors to transmit the text to the remote recipient (see Wang Fig. 4, step 402, par. 0047, the next step is to transmit the text message to the intended recipient. (Step 402)).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Wang into the system of Kim, Minato, and Shon in order to provide a common sense augmented translation of the combined graphics can be performed in order to convert the graphical image string into a text message (see Wang par. 0005).  
Regarding claim 14, Kim in view of Minato in further view of Shon in further view of Wang
discloses the non-transient storage medium of claim 8, 
Wang further discloses wherein the one or more text messages are received via a keyboard
connected to the one or more processors (see Wang pars. 0010, 0045, 0063, a user may wish to input a text message and then have that text message translated into a graphical image string prior to being communicated to the intended recipient. Alternatively, the party receiving a text message may desire to have the text message he or she received translated into a graphical image string (i.e., the translation may be performed at either the transmitting or the receiving end of the communication)). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Wang into the system of Kim, Minato, and Shon in order to provide a common sense augmented translation of the combined graphics can be performed in order to convert the graphical image string into a text message (see Wang par. 0005).  

Regarding claim 15, Kim discloses a non-transient storage medium comprising instructions that, when executed, cause one or more processors to: 
“receive one or more text messages from a user” (see Kim par. 0005, SMS (Short Message Service) messages (i.e., text messages) are created, transmitted and received in a mobile communication network between mobile terminals via a base station);  
Kim does not explicitly discloses convert the one or more text messages into one or more image files in an image file format, wherein text of the one or more text messages is not depicted as text in the image file and, unless converted, the one or more image files do not convey information about the one or more text messages content.
However, in analogues art, Minato discloses convert the one or more text messages into one or more image file in an image file format, wherein text of the one or more text messages is not depicted as text in the image file and, unless converted, the one or more image files do not convey information about the one or more text messages content (see Minato par. 0061, The text image conversion library module 71 converts text data into an image formed of a bitmap. The marking service module 72 converts text data into an image code and obtains text data from the image code. The image code is, for example, a two-dimensional barcode such as a QR code and a one-dimensional barcode); 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Minato into the system of Kim in order to include a marking application software obtains text data to be converted into an image code and requests the marking service module to convert the text data into an image code (see Minato par. 0067).  
Kim in view of Minato does not explicitly discloses transmit a notification to a remote recipient.
However, in analogues art, Shon discloses transmit a notification to a remote recipient (see Shon par. 0017, managing a receipt notification message including receipt of the short message and address information containing the converted image data to be sent to a receiver of the short message via the second communication provider system, and the receiver receives the receipt notification message and accesses the address information containing the image data by means of an affirmative response to the receipt notification message to read the image data).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Shon into the system of Kim and Minato in order to convert the decoded short message into a short message formed of text data and processes the converted short message, thereby generating image data (see Shon par. 0032).  
“receive a request for access to message content and, thereafter, transmit the one or more image files to the remote recipient” (Kim in Abstract discloses the MMS compliant image format allows a recipient to properly receive messages even though the recipient mobile terminal does not fully support the displaying of certain SMS special characters, emoticons, or the like)); Kim in view of Minato in further view of Shon does not explicitly discloses wherein the one or more image files are converted into text after the request is received. 
 “However, in analogues art, Wang discloses wherein the one or more image files are converted into text after the request is received (see Wang Abstract, par. 0034, a Common Sense Augmented Translation (CSAT) server, or similar network entity, may be configured to receive a graphical image string and convert it into a text message). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Wang into the system of Kim, Minato, and Shon in order to provide a common sense augmented translation of the combined graphics can be performed in order to convert the graphical image string into a text message (see Wang par. 0005).  

Regarding claim 16, Kim in view of Minato in further view of Shon in further view of Wang discloses the non-transient storage medium of claim 15, 
Kim further discloses wherein the instructions, when executed, cause the one or more processors to receive an image file format selection, the image file format selection identifying the image file format, wherein the one or more image files resulting from the conversion of the one or more text messages are in the image file format (see Kim pars. 0019, 0034, the present invention may provide a simple procedure for activating the message format conversion, by allowing the user to select a particular key or button provided on a keypad or other portion of the mobile terminal, or to select a soft key option displayed on the display screen of the mobile terminal. After prompting the user as to whether message format conversion should be performed, the user can simple press a button or choose a graphical icon to initiate the message format conversion procedure).

Regarding claim 17, Kim in view of Minato in further view of Shon in further view of Wang discloses the non-transient storage medium of claim 15, 
Shon further discloses wherein the instructions, when executed, cause the one or more processors to encrypt the one or more image files (see Shon par. 0032, the first system 104 encodes the short message, and the short message is transmitted to a second system 105 via a network. The second system 105 decodes the encoded short message, converts the decoded short message into a short message formed of text data and processes the converted short message, thereby generating image data).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Shon into the system of Kim and Minato in order to convert the decoded short message into a short message formed of text data and processes the converted short message, thereby generating image data (see Shon par. 0032).  
Regarding claim 18, Kim in view of Minato in further view of Shon in further view of Wang discloses the non-transient storage medium of claim 15, 
Kim further discloses wherein the instructions, when executed, cause the one or more processors to store the one or more image files on one or more storage devices (see Kim par. 0040, Once the MMS compliant photograph resulting from conversion of the message has been generated, upon a user's setup, such photograph may be stored in a memory (e.g., photo album database) of the mobile terminal).

Regarding claim 19, Kim in view of Minato in further view of Shon in further view of Wang discloses the non-transient storage medium of claim 15, 
Wang further discloses wherein, rather than the one or more images, the text is transmitted to the remote recipient when the remote recipient is incapable of converting the one or more images (see Wang par. 0034, the user can then either transmit the actual graphical string to the intended recipient, or he or she can opt to have the graphical images translated into a standard text message that is then conveyed to the receiving party. In one exemplary embodiment, the electronic device itself will perform this translation. Alternatively, a Common Sense Augmented Translation (CSAT) server, or similar network entity, may be configured to receive a graphical image string and convert it into a text message).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Wang into the system of Kim, Minato, and Shon in order to provide a common sense augmented translation of the combined graphics can be performed in order to convert the graphical image string into a text message (see Wang par. 0005).  

Regarding claim 20, Kim in view of Minato in further view of Shon in further view of Wang discloses the non-transient storage medium of claim 15, 
Wang further discloses wherein the one or more text messages are received via a keyboard connected to the one or more processors (see Wang pars. 0010, 0045, 0063, a user may wish to input a text message and then have that text message translated into a graphical image string prior to being communicated to the intended recipient. Alternatively, the party receiving a text message may desire to have the text message he or she received translated into a graphical image string (i.e., the translation may be performed at either the transmitting or the receiving end of the communication)). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Wang into the system of Kim, Minato, and Shon in order to provide a common sense augmented translation of the combined graphics can be performed in order to convert the graphical image string into a text message (see Wang par. 0005).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAMUEL AMBAYE/Examiner, Art Unit 2433          


/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436